UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2124


GUALBERTO ZURIEL CRUZ-MACHORRO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 2, 2012                 Decided:   October 18, 2012


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher T. Handman, Adam N. Bitter, A. Elizabeth King, HOGAN
LOVELLS US LLP, Washington, D.C., for Petitioner.       Stuart F.
Delery, Acting Assistant Attorney General, Erica B. Miles,
Senior Litigation Counsel, James A. Hunolt, Senior Litigation
Counsel,   Office  of   Immigration  Litigation,   UNITED   STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gualberto Zuriel Cruz-Machorro, a native and citizen

of Guatemala, petitions for review of an order of the Board of

Immigration Appeals (“Board”) granting in part his motion to

reconsider and amending its decision of August 19, 2010, which

affirmed     the    immigration       judge’s      denial         of   Cruz-Machorro’s

requests     for    asylum,    withholding        of    removal,       and    protection

under the Convention Against Torture.                   For the reasons set forth

below, we deny the petition for review.

             A   determination      regarding      eligibility         for     asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                           INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                    Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                    8 U.S.C. § 1252(b)(4)(B)

(2006).          Legal    issues    are     reviewed         de    novo,      “affording

appropriate      deference     to   the    [Board]’s         interpretation       of    the

[Immigration        and      Nationality        Act]         and       any     attendant

regulations.”       Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).         This court will reverse the Board only if “the

evidence . . . presented was so compelling that no reasonable

factfinder        could     fail    to     find        the    requisite         fear    of

persecution.”       Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS,   296   F.3d    316,     325   n.14   (4th    Cir.       2002).         Furthermore,

                                           2
“[t]he agency decision that an alien is not eligible for asylum

is    ‘conclusive     unless    manifestly       contrary    to    the     law   and     an

abuse of discretion.’”              Marynenka v. Holder, 592 F.3d 594, 600

(4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

              We have reviewed the evidence of record and conclude

that    substantial     evidence      supports     the    agency’s       finding    that

Cruz-Machorro       failed     to    establish     that    his     membership       in    a

particular social group was at least one central reason for any

persecution      he     suffered       in       Guatemala.          See     8    U.S.C.

§ 1158(b)(1)(B)(i)       (2006)       (providing    that     an    asylum    applicant

must establish that the protected ground asserted “was or will

be at least one central reason for persecuting the applicant”);

Quinteros-Mendoza       v.     Holder,   556     F.3d     159,    164-65    (4th    Cir.

2009) (finding that money and personal animosity, not religion

or political opinion, motivated initial assaults on alien and

concluding that alien “provided no evidence that his religious

or political beliefs were more than incidental or tangential to

any part of the persecution he suffered”).                   We therefore uphold

the     denial    of    Cruz-Machorro’s           requests        for     asylum       and

withholding of removal.             See Camara v. Ashcroft, 378 F.3d 361,

367    (4th    Cir.    2004)        (“Because     the     burden     of     proof      for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is



                                            3
ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”).

             Additionally, Cruz-Machorro challenges the denial of

his request for protection under the Convention Against Torture.

To qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would   be    tortured     if    removed         to   the    proposed       country     of

removal.”     8 C.F.R. § 1208.16(c)(2) (2012).                    Based on our review

of the record, we conclude that substantial evidence supports

the denial of his request for relief.                    See Dankam v. Gonzales,

495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of

review).

             Accordingly,       we   deny       the   petition      for    review.      We

dispense     with   oral    argument        because         the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            4